Citation Nr: 1432729	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  04-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

In a May 2007 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an April 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  Upon return of the case to the Board, the Board remanded for additional development in September 2008, August 2009, and April 2012.  

In July 2013, the Board obtained an expert medical opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  38 C.F.R. §20.901(a), (d) (2013).  The Board obtained an addendum opinion in September 2013.  The Veteran was notified in February 2014 that the Board obtained the opinions.  Through his representative, the Veteran provided additional evidence and indicated that he waived RO consideration.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2013).


FINDING OF FACT

The Veteran has a current disability of PTSD with a depressive disorder which is due to fear of hostile military activity occurring while in service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD with a depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The lengthy history of this case has been marked in part by conflicting medical opinions as to whether or not the Veteran has PTSD or some other psychiatric disorder which may be related to service.  Most recently, the Board obtained a July 2013 VHA opinion and September 2013 addendum opinion, in which a VA psychiatrist concluded that, although the Veteran endorsed symptoms of PTSD, those symptoms had not interfered with his functioning in such a way as to meet the diagnostic criteria for PTSD under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125(a) (2013)(requiring psychiatric disabilities to meet DSM-IV diagnostic standards).  The Veteran provided June and October 2013 opinions from a private psychiatrist to the effect that the Veteran's symptoms met the DSM-IV criteria for PTSD with a depressive disorder.  The medical opinions were offered by competent psychiatrists based on a nearly identical factual basis, including review of the Veteran's extensive VA treatment records, and apply the same medical standards.  Each explains the basis for the conclusions reached.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he has a current disability of PTSD with a depressive disorder. 

The July and September 2013 VA psychiatrist's opinions indicate that the Veteran's reported in-service stressors were related to his fear of hostile military activity during his period of service in Vietnam and would support a diagnosis of PTSD.  This is sufficient to verify the occurrence of the in-service stressor.  38 C.F.R. § 3.304(f)(3); see also 75 Fed. Reg. 39,843-52 (July 13, 2010).  The June and October 2013 private psychiatrist's opinions related the current disability to these stressors as they met the Criterion A requirements of the PTSD diagnosis.  

The Board finds that all elements of the service connection claim for PTSD with a depressive disorder are at least in equipoise.  Service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.304(f)(3).  

VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the adjudication of the Veteran's psychiatric disability claim given the favorable nature of the Board's decision.


ORDER

Entitlement to service connection for PTSD with a depressive disorder is granted.




____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


